DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2022, 09/19/2022, and 12/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTICAL DISPLAY SYSTEM AND METHOD, AND DISPLAY DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Robbins (US 20130322810 A1),
Regarding claims 1 and 16, Robbins teaches an optical display system (Fig. 1-6), comprising: a display screen (108); a light split member (116) configured to split light from the display screen (108) into a first polarized light and a second polarized light with different polarization directions; a first optical waveguide (104) configured to guide the first polarized light to a light exit side of the optical display system; and a second optical waveguide (102) located at a light exit side of the first optical waveguide (104), spaced apart from the first optical waveguide (104), and configured to at least partially transmit the first polarized light and guide the second polarized light to the light exit side of the optical display system.
Regarding claim 4, Robbins further teaches the first optical waveguide (104) comprises: a first optical waveguide body (102) configured to make the first polarized light propagate by total reflection in the first optical waveguide body (102; [0024]); and a transflective member (Fig. 1 and 2) disposed in the first optical waveguide body (102) and configured to partially reflect the first polarized light and partially transmit the first polarized light (Fig. 1 and 2; [0019]).
Regarding claim 5, Robbins further teaches the transflective member comprises a plurality of transflective films parallel to and spaced apart from each other (Fig. 1 and 2; [0019]).
Regarding claim 15, Robbins further teaches a display device, comprising: the optical display system according to claim 1.

Claims 1, 6, 7, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng (US 20170248790 A1).
Regarding claims 1 and 16, Cheng teaches an optical display system (Fig. 1-29), comprising: a display screen (in 120; [0063]); a light split member (162; [0089]) configured to split light from the display screen into a first polarized light and a second polarized light with different polarization directions; a first optical waveguide (1st 190) configured to guide the first polarized light to a light exit side of the optical display system; and a second optical waveguide (2nd 192) located at a light exit side of the first optical waveguide (1st 190), spaced apart from the first optical waveguide (1st 190), and configured to at least partially transmit the first polarized light and guide the second polarized light to the light exit side of the optical display system.
Regarding claims 6 and 17, Cheng further teaches a first light valve (1st corresponding 164) disposed between the light split member (162) and the first optical waveguide (1st 190) and configured to transmit the first polarized light in a case where the display screen (in 120) displays a distant view screen, and not transmit the first polarized light in a case where the display screen (in 120) displays a near view screen ([0065]); and 
a second light valve (2nd corresponding 164) disposed between the light split member (162) and the second optical waveguide (2nd 190) and configured to transmit the second polarized light in the case where the display screen (in 120) displays the near view screen, and not transmit the second polarized light in the case where the display screen (in 120) displays the distant view screen ([0065]).
Regarding claim 7, Cheng further teaches at least one of the first light valve or the second light valve comprises a liquid crystal light valve ([0064]).
Regarding claim 15, Cheng further teaches a display device, comprising: the optical display system according to claim 1.

Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zheng (WO 2017129029 A1).
Regarding claims 1 and 16, Zheng teaches an optical display system (Fig. 7-9), comprising: a display screen (71); a light split member (75) configured to split light from the display screen (71) into a first polarized light and a second polarized light with different polarization directions; a first optical waveguide (78) configured to guide the first polarized light to a light exit side of the optical display system; and a second optical waveguide (79) located at a light exit side of the first optical waveguide (78), spaced apart from the first optical waveguide (78), and configured to at least partially transmit the first polarized light and guide the second polarized light to the light exit side of the optical display system.
Regarding claim 14, Zheng further teaches the light split member (75) comprises: a polarizing reflective sheet configured to split the light from the display screen (71) into the first polarized light and the second polarized light; a first reflective member (76) configured to reflect the first polarized light from the polarizing reflective sheet to the first optical waveguide (78); and a second reflective member (77) configured to reflect the second polarized light from the polarizing reflective sheet the second optical waveguide (79).
Regarding claim 15, Zheng further teaches a display device, comprising: the optical display system according to claim 1.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins/Cheng/Zheng in view of Mukawa (US 20150338660 A1).
Regarding claim 2, Robbins/Cheng/Zheng further teaches the second optical waveguide (102 of Robbins) comprises: a second optical waveguide body (104 of Robbins) configured to make the second polarized light propagate by total reflection in the second optical waveguide body (104 [0024] of Robbins).  Robbins also teaches light-directing mechanisms configured to at least partially reflect the second polarized light and totally transmit the first polarized light (Fig. 1-2; [0019] of Robbins).
Robbins/Cheng/Zheng does not explicitly teach light-directing mechanisms being polarizing member/s.
Mukawa teaches light-directing mechanisms (140) being polarizing member/s (Fig. 1, 7, 8, 21; [0079])
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Robbins/Cheng/Zheng with Mukawa; because it is suggested by Robbins ([0019]).
Regarding claim 3, the combination of Robbins/Cheng/Zheng and Mukawa consequently results in the polarizing member (140 of Mukawa) comprises a plurality of polarizing reflective films parallel to and spaced apart from each other, each of the plurality of polarizing reflective films being configured to partially reflect the second polarized light and partially transmit the second polarized light (Fig. 1, 7, 8, 21; [0079] of Mukawa).
Regarding claim 20, Cheng teaches an optical display system, comprising: a display screen (in 120); a light split member (162) configured to split light from the display screen (in 120) into a first polarized light and a second polarized light with different polarization directions; a first optical waveguide (1st 190) configured to guide the first polarized light to a light exit side of the optical display system, comprising: a first optical waveguide body (1st 190) configured to make the first polarized light propagate by total reflection in the first optical waveguide body (1st 190), and a second optical waveguide (2nd 192) located at a light exit side of the first optical waveguide (1st 190), spaced apart from the first optical waveguide (1st 190), and configured to at least partially transmit the first polarized light and guide the second polarized light to the light exit side of the optical display system, comprising: a second optical waveguide (2nd 192) configured to make the second polarized light propagate by total reflection in the second optical waveguide (2nd 192), and a first light valve (1st corresponding 164) disposed between the light split member (162) and the first optical waveguide (1st 190) and configured to transmit the first polarized light in a case where the display screen (in 120) displays a distant view screen, and not transmit the first polarized light in a case where the display screen (in 120) displays a near view screen; and a second light valve (2nd corresponding 164) disposed between the light split member (162) and the second optical waveguide (2nd 192) and configured to transmit the second polarized light in the case where the display screen (in 120) displays the near view screen, and not transmit the second polarized light in the case where the display screen (in 120) displays the distant view screen.
Cheng also teaches the transflective members being hologram diffraction gratings (196; [0071]) but does not teach a transflective member disposed in the first optical waveguide body (1st 190) and configured to partially reflect the first polarized light and partially transmit the first polarized light; or a polarizing member disposed in the second optical waveguide (2nd 192) and configured to at least partially reflect the second polarized light and totally transmit the first polarized light.
Mukawa teaches transflective members (140) being polarizing member/s (Fig. 1, 7, 8, 21; [0079]), which configured to at least partially reflect the polarized light and totally transmit the polarized light to expand the exit pupil.  Mukawa also teaches a half mirror, a polarizing beam splitter, or a hologram diffraction grating film are functionally equivalents and can be used interchangeably ([0079]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cheng with Mukawa; because polarizing beam splitters are easier to manufacture.

Claims 8, 9, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins/Cheng/Zheng in view of Schowengerdt (US 20150205126 A1).
Regarding claim 8, Robbins/Cheng/Zheng does not teach a first lens assembly of a first focal length disposed between the light split member and the first optical waveguide; and a second lens assembly of a second focal length different from the first focal length disposed between the light split member and the second optical waveguide.
Schowengerdt teaches a first lens assembly (326) of a first focal length disposed between the light split member (before 308/310/312) and the first optical waveguide (322); and a second lens assembly (324) of a second focal length different from the first focal length disposed between the light split member (before 308/310/312) and the second optical waveguide (320).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Robbins/Cheng/Zheng with Schowengerdt; because it allows adding changing optical power to improve 3D viewing experience.
Regarding claim 9, Robbins/Cheng/Zheng further teaches a third lens assembly (110 of Robbins; 74 of Zheng; Fig. 3 of Cheng) disposed between the display screen and the light split member.
Robbins/Cheng/Zheng does not teach a fourth lens assembly disposed between the light split member and the second optical waveguide.
Schowengerdt teaches a fourth lens assembly (324/326) disposed between the light split member and the second optical waveguide (Fig. 10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Robbins/Cheng/Zheng with Schowengerdt; because it allows adding changing optical power to improve 3D viewing experience.
Regarding claims 12 and 13, Robbins/Cheng/Zheng does not teach a lens of variable focal length disposed at a light exit side of the second optical waveguide.
Schowengerdt teaches a lens (166, 316, 324, 326, [0111], [0112], [0114]) of variable focal length disposed at a light exit side of the second optical waveguide (164) wherein the lens of variable focal length comprises a liquid crystal lens ([0067], [0068]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Robbins/Cheng/Zheng with Schowengerdt; because it allows adding changing optical power to improve 3D viewing experience.
Regarding claim 18, Robbins/Cheng/Zheng does not teach a lens of variable focal length located at a light exit side of the second optical waveguide.
Schowengerdt teaches a lens (166, 316, 324, 326, [0111]-[0115]) of variable focal length disposed at a light exit side of the second optical waveguide (164) wherein the lens of variable focal length comprises a liquid crystal lens ([0067], [0068]).  Schowengerdt further teaches the optical display method further comprises: adjusting the lens of variable focal length to be of a first focal length to make the first polarized light present a distant view imaging screen with a first virtual image distance after being transmitted to the light exit side of the optical display system via the lens of variable focal length, in the case where the display screen displays the distant view screen, and adjusting the lens of variable focal length to be of a second focal length to make the second polarized light present a near view imaging screen with a second virtual image distance after being transmitted to the light exit side of the optical display system via the lens of variable focal length, in the case where the display screen displays the near view screen, wherein the second focal length is different from the first focal length, and the second virtual image distance is different from the first virtual image distance (Fig. 7A, 10; [0070]-[0071], [0111]-[0115]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Robbins/Cheng/Zheng with Schowengerdt; because it allows adding changing optical power to improve 3D viewing experience.
Regarding claim 19, Robbins/Cheng/Zheng does not teach a lens of variable focal length located at a light exit side of the second optical waveguide.
Schowengerdt teaches a lens (166, 316, 324, 326, [0111], [0112], [0114]) of variable focal length disposed at a light exit side of the second optical waveguide (164) wherein the lens of variable focal length comprises a liquid crystal lens ([0067], [0068]).  Schowengerdt further teaches the distant view screen comprises a first distant view screen and a second distant view screen that are alternately displayed and correspond to different object distances, and the near view screen comprises a first near view screen and a second near view screen that are alternately displayed and correspond to different object distances; and the optical display method further comprises: adjusting the lens of variable focal length to be of a first focal length to make the first polarized light present a first distant view imaging screen with a first virtual image distance after being transmitted to the light exit side of the optical display system via the lens of variable focal length, in the case where the display screen (108) displays the first distant view screen, adjusting the lens of variable focal length to be of a second focal length to make the first polarized light present a second distant view imaging screen with a second virtual image distance after being transmitted to the light exit side of the optical display system via the lens of variable focal length, in the case where the display screen (108) displays the second distant view screen, wherein the second focal length is different from the first focal length, and the second virtual image distance is different from the first virtual image distance, adjusting the lens of variable focal length to be of a third focal length to make the second polarized light present a first near view imaging screen with a third virtual image distance after being transmitted to the light exit side of the optical display system via the lens of variable focal length, in the case where the display screen (108) displays the first near view screen, and adjusting the lens of variable focal length to be of a fourth focal length to make the second polarized light present a second near view imaging screen with a fourth virtual image distance after being transmitted to the light exit side of the optical display system via the lens of variable focal length, in the case where the display screen (108) displays the second near view screen, wherein the fourth focal length is different from the third focal length, and the fourth virtual image distance is different from the third virtual image distance  (Fig. 7A, 10; [0070]-[0071], [0111]-[0115]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins/Cheng/Zheng in view of Mukawa and in further view of Schowengerdt (US 20150205126 A1).
Regarding claim 10, neither Robbins/Cheng/Zheng nor Mukawa teaches the polarizing member comprises a curved polarizing reflective film configured to totally reflect the second polarized light.
Schowengerdt teaches curve transflective members (148-158; Fig. 6B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Robbins/Cheng/Zheng and Mukawa with Schowengerdt; because it allows adding optical power to the transflective member ([0063] of Schowengerdt).
Regarding claim 11, Robbins/Cheng/Zheng, as modified by Mukawa and Schowengerdt, further teaches a fifth lens assembly (110 of Robbins; 74 of Zheng; Fig. 3 of Cheng) disposed between the display screen and the light split member.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20200192007 A1, US 20210096453 A1, US 20180275410 A1, US 20180246333 A1, US 20200081255 A1, US 20180052501 A1, US 20180130391 A1, US 20180052325 A1, and US 20160026253 A1, teach stacked waveguide head mounted display systems that can be used to display 3D images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882